DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to the pending rejections of the claims have been fully considered and are persuasive.  The relevant rejections of said claims have been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.
Applicant has amended independent claims 1 and 13 to specifically require determination of an amount of oscillating movement of a tower of a wind turbine.  While detecting oscillations in a wind turbine tower is known, the specific method and system recited was not found in the prior art.  As recited, the system includes a sensor for detecting a rotor speed, the speed being relative to the non-rotating upper part (henceforth “nacelle”).  Using this detected speed (signal), the system utilizes a filter to provide filtered information associated with an oscillating movement of the tower.  Finally, the system utilizes the filtered information in a processing unit to determine the amount of oscillating movement of the tower.  To recap: a rotor speed is sensed with relation to a fixed-nacelle frame of reference; the 
A search of the prior art failed to yield any references which operate in the same way.  The closest prior art of record is considered to be U.S. Patent Application Publication No. 2012/0056427 (Drossel).  Drossel teaches a method of controlling the speed of a wind turbine for the purposes of mitigating oscillations in the wind turbine tower (abstract).  To do this, Drossel determines the rotor speed “in a nacelle-fixed reference system” (abstract) as well as detecting an amount of movement of the nacelle relative to the ground.  This is where the prior art of record differs from the instant application.  Those references found and cited by Examiner generally rely upon dedicated sensors for sensing the presence and amount of oscillations within a wind turbine tower.  Drossel makes use of “an inclination sensor or a gyroscope sensor” (para. [0024]).  As a result, Drossel has no need for the system and method disclosed by the instant application because the reference already has a system and method for detecting tower oscillations and amounts.  The same may be said of the other references found and cited during prosecution.
In view of the above, Examiner finds that independent claims 1 and 13 distinguish over the prior art of record and are therefore allowable.  Additionally, dependent claims 2-11 depend from claim 1 and are allowable for at least the same reasons.  Newly added claims 14 and 15 are allowable because claim 14 effectively recites the combination of claims 1 and 5 that was indicated as allowable in the Office Action mailed on 06/08/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832